Title: To George Washington from Jacques-Philippe-Auguste Dursus, 7 June 1796
From: Dursus, Jacques-Philippe-Auguste
To: Washington, George


        
          
            Mr President
            Brunswick [Germany] 7th June 1796
          
          The honor I had to serve under your Command during the Campaign of 1780, 1781 & 1782, the misfortunes which oppress me are the titles on which I dare claim the kindness of your Excellency. Having left France my Country almost five years since, and having a very faint hope at least a very remote one of ever being able to return, I desire very much to live in a Country to the Government of which the confidence of the People & their respect for your virtues have called your Excellency. fully convinced of your generous sensibility, I dare flatter myself that you will willingly afford some assistance to an unfortunate Gentleman who is upon the brink of experiencing the horrors

of the most dreadful misery. Your Excellency deign to assist me with your kindness since I had the honor to dine with you & to be presented to you after the siege of York where I had been wounded by the late Marquis de Chatellux then major General of the Army. I pray you to permit me to lay before you my condition during the Revolution in France & my conduct since that unhappy epoch.
          Having entered at the age of sixteen years in quality of second Lieutenant in the service of his most Christian Majesty in 1774 in the Regiment of Infantry called Soissonnois I performed with this Regiment the Campaign which Rochambeau did under the command of your Excellency. on my return to France I obtained in 1784 the grade of Captain in this Regiment which I did not quit until the arrestation of king Lewis the sixteenth & the suspension of the exercise of Royalty, I went at that epoch to join the Army which had been collected by the Princes his Brothers & I served under their Command the Campaign of 1792 since that epoch I have served no more. and I have lived successively in England the Netherlands & Germany. I could prove to your Excellency by my Commissions Certificates & passports the truth of all that I have the honor to relate to you, and these are the proofs which I cannot annex to my letter, since these titles are indispensibly necessary to me & which it is impossible for me to part with, that I dare implore your Excellency to grant the permission which I have the honor to ask of him to be able to live in the United States, to solicit your kindness to provide me a place in the Troops, or if that is impossible some other employment which will enable me to live, & which you shall judge proper, being deprived of all my fortune by the Revolution I shall bring in America nothing more than a profound respect for the Laws of the Country & for the Chief of the Government & my great desire of becoming useful to my new Country.
          After having laid before your Excellency what was my condition during the Revolution of France & what has been my conduct since my emigration, I presume to repeat again my prayer that you will grant me your protection & your kindness & I assure you of my lively & respectful acknowledgement. I am with profound respect Your Excellency’s very hble & very Obdt Servant
          
            DursusCaptain in the service ofhis most Christian Majesty
          
        
        
        
          Persuaded that your Excellency will willingly honor me with an answer, I pray you earnestly to remit it to Mr f. A. Muhlemberg Esqr. to be forwarded to Mr William Wilmerding of Brunswick who will send it to me.
        
      